In a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Nassau County, entered June 22, 1979, which is in favor of plaintiff in the principal amount of $500,000, upon a jury verdict. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $250,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. Plaintiff was injured in a motor vehicle accident and suffered extensive permanent scarring on her torso from the emergency surgical procedures necessitated thereby. She also has suffered from chronic back pain since the accident, though she shows few objective symptoms. At the time of the accident, plaintiff was a 17-year-old high school student. In our view, the $500,000 verdict is clearly excessive on this record and should be reduced to $250,000. We have examined defendants’ claims that plaintiff’s attorney’s misconduct warrants the granting of a new trial, and find them to be without merit. Nor are defendants entitled to a new trial because the court allowed plaintiff’s counsel to argue on summation for a "unit of time” measure of damages. Such argument constituted harmless error on this record (see Jacobs v Peress, 24 AD2d 746). Moreover, defense counsel failed to make timely objection thereto (see Carroll v Roman Catholic Diocese of Rockville Centre, 26 AD2d 552, affd 19 NY2d 658). Titone, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.